Name: Council Regulation (EEC) No 3681/92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12 . 92 Official Journal of the European Communities No L 381 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3681 /92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the microelectronics and related sectors) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production , and in other cases to suspend them completely ; Whereas suspension of these autonomous duties shall be decided by the Community ; Article 1 The autonomous Common Customs Tariff duties for the products listed in the table appearing in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1993 . Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1992 . For the Council The President N. LAMONT No L 381 /2 Official Journal of the European Communities 24 . 12 . 92 ANNEX CN code TARIC Description Rate of autonomous duty (% ) ex 8471 93 51 *40 Drive-unit for rewritable optical phase change discs with an external diameter of 13,34 cm (5,25 inch), for use in the manufacture of peripheral storage units , with a total storage capacity not exceeding 1 gigabyte (a) 0 ex 8471 93 51 *50 Drive-unit for magneto-optical discs with an external diameter of 13,34 cm (5,25 inch), for use in the manufacture of peripheral storage units, with a total storage capacity not exceeding 2 gigabytes (a ) 0 ex 8471 93 59 * 10 Floppy-disc storage units 0 ex 8471 93 59 *20 Disc-storage unit , capable of parallel data-transfer via 1 , 4 , 5 or 6 channels at , respectively, a rate per second of 3,014 megabytes, 12,05 megabytes , 15,07 megabytes or 18,08 megabytes , comprising 8 rigid magnetic discs with an external diameter of 20,32 cm (8 inch) with a total storage capacity , unformatted, not exceeding 1 000,2 megabytes and incorporating a storage-module-drive (SMD) interface 0 ex 8473 30 10 *50 Assembly for disc storage units of Winchester technology, comprising a 2- or 4-channel read/write monolithic integrated circuit for magnetic head signals mounted with discrete components on a flexible printed circuit attached to a metal bracket 0 ex 8473 30 90 * 15 Metal ball coated with plastic or rubber material , with a diameter not exceeding 26 mm and a weight of 38 g or more , for use in the manufacture of a pointing device (so-called 'mouse') (a) 0 ex 8473 30 90 *35 Mechanical encoder, consisting of a disc, contact-brushes , a bearing, a spacer and a rotational shaft , mounted in a casing with 3 connections , and having a withstanding voltage of 50 V AC for at least 1 minute 0 ex 8501 10 99 *52 DC motor, brushless , with a typical running torque not exceeding 0,20 Nm, with a coupling flange of a diameter of 76 mm ( ± 1 mm), with an outside rotor of a diameter not exceeding 55 mm ( ± 1 mm), a four-phase winding, a rated speed of 3 600 ( ± 1 % ) rpm, a supply voltage of 12 V ( ± 10 % ) and fitted with wires and connectors 0 ex 8501 10 99 *68 DC motor, brushless , with a typical running torque not exceeding 0,0005 Nm, with a chuck of a diameter of 20 mm ( ± 0,5 mm), a rated speed of 3 486 ( ± 0,1 % ) rpm and a supply voltage of 5 V ( ± 10 % ), mounted on a support the dimensions of which do not exceed 71 x 103 mm, fitted with a connector and conductor elements 0 ex 8501 10 99 *69 DC motor, brushless , with a typical running torque not exceeding 0,002 Nm, with a coupling flange of a diameter of 27,5 mm ( ± 0,5 mm), a coupling flange of a diameter of 15 mm ( ±0,5 mm) and a chuck of a diameter of 25 mm ( ±0,5 mm), with an internal rotor, a three-phase winding , a rated speed of 3 409 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ±5% ) 0 ex 8501 10 99 *70 DC motor, brushless , with a typical running torque not exceeding 0,001 Nm, with a coupling flange of a diameter of 57 mm ( ±0,5 mm), a coupling flange of a diameter of 43,5 mm ( ± 0,5 mm) and a chuck of a diameter of 25 mm ( ± 0,5 mm), with an internal rotor, a three-phase winding, a rated speed of 3 575 ( ± 0,1 %) rpm and a supply voltage of 12 V ( ±5 % ) 0 24 . 12 . 92 Official Journal of the European Communities No L 381 / 3 CN code TARIC Description Rate of autonomous duty (% ) ex 8501 10 99 *71 DC bipolar motor, brushless , with a typical running torque not exceeding 0,0223 Nm, with a coupling flange of a diameter of 17,8 mm ( ± 0,5 mm) and a chuck of a diameter of 25 mm ( ± 0,5 mm), with an internal rotor , a three-phase winding, a rated speed of 4 498 ( ± 0,1 % ) rpm and a supply voltage of 12 V ( ± 10 % ) 0 ex 8501 10 99 *72 DC bipolar motor, brushless , with a typical running torque not exceeding 0,00825 Nm, with a coupling flange of a diameter of 27,4 mm ( ± 0,5 mm) and a chuck of 25 mm ( ± 0,5 mm), with an internal rotor, a three-phase winding, 3 rated speed of 4 498 ( ± 0,1 % ) rpm and a supply voltage of 12 V ( ± 10 % ) 0 ex 8501 10 99 *73 DC motor , brushless, with a typical running torque not exceeding 1,6 x 10~5 Nm, with a coupling flange of a diameter of 32 mm ( ± 0,5 mm), a chuck of a diameter of 25 mm ( ±0,5 mm), a rated speed of 3663 ( ±0,5% ) rpm and a supply voltage of 12 V ( + 10 % / -8 % ), integrated on an aluminium baseplate the exterior dimensions of which do not exceed 98 x 141 mm 0 ex 8501 10 99 *74 DC motor, brushless, with a typical running torque not exceeding 0,0071 Nm, with a coupling flange of a diameter of 12,7 mm ( ± 0,5 mm) and a spindle of a diameter of 39,7 mm ( ±1 mm), with a rated speed of 3 600 ( ± 0,1 % ) rpm and a supply voltage of 11V( ±10% ) 0 ex 8501 10 99 *75 DC motor, brushless , with a typical running torque not exceeding 0,002 Nm, with a coupling flange of a diameter of 27,5 mm ( ± 0,5 mm), a coupling flange of a diameter of 15 mm ( ±0,5 mm) and a chuck of a diameter of 25 mm ( ±0,5 mm), with an internal rotor, a three-phase winding, a rated speed of 3 857 ( ± 0,1 % ) rpm and a supply voltage of 12 V ( ±5% ) 0 ex 8517 90 98 *02 Assembly consisting of:  a flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 100 mm or more but not exceeding 110 mm and equipped with a deflector yoke , and  a printed circuit on which are mounted a deflection unit , a video-amplifier and a transformer, the whole mounted on a chassis , for the manufacture of video entry-phones (a) 0 ex 8522 90 99 *91 Single cassette-deck sub-assembly with a total thickness not exceeding 53 mm, for use in the manufacture of sound recording and reproducing apparatus (a) 0 ex 8529 90 98 *91 Device consisting only of an interline charge-coupled image sensor with filter , the dimensions of which do not exceed 43 x 59 mm 0 ex 8529 90 98 *92 Surface acoustic wave filter unit for a frequency of 45,5 MHz ( ± 50 kHz) and a bandwidth of 3 dB at 340 kHz or of 20 dB at 950 kHz, contained in a housing the exterior dimensions of which do not exceed 5 x 13 x21 mm, with not more than 6 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 45 .5A or  other identification markings relating to devices complying with the abovementioned description 0 No L 381 /4 Official Journal of the European Communities 24.12.92 CN code TARIC Description Rate of autonomous duty (% ) ex 8529 90 98 *93 Voltage-controlled oscillator, having an oscillation- frequency of 915 MHz or more at 4,5 V and not exceeding 890 MHz at 1 V, contained in a housing the exterior dimensions of which do not exceed 5x10x15 mm, with not more than 4 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VW995S05 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8531 20 90 * 10 Dot matrix display consisting of a line of 8 characters, each character composed of 35 light-emitting diodes (LEDs), comprising electronic components for interface and drive functions , contained in a housing the exterior dimensions of which do not exceed 20 x 43 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HDSP2107 HDSP2112 PDSP 2110 PDSP2112 HDSP2111 HDSP2113 PDSP 2111 PDSP 2113 or ,  other identification markings relating to devices complying with the abovementioned description 0 ex 8531 20 90 *20 Active monochrome liquid crystal display (LCD), consisting of a layer of liquid crystals between two glass sheets or plates with 256 000 dots or more, mounted on a printed circuit board comprising electronic components providing drive and/or control functions 0 ex 8531 20 90 *30 Passive liquid crystal display (LCD), consisting of a layer of liquid crystals between two glass sheets or plates with 256 000 dots or more, mounted on a printed circuit board comprising electronic components providing drive and / or control functions 0 ex 8534 00 90 *93 Printed circuit on one or both sides of a ceramic substrate , consisting of conductor elements , contacts and resistors, incorporating connections isolated in vitrified layers , the dimensions of which do not exceed 45 x45 mm, with not more than 550 connections 0 ex 8536 50 19 *91 Reed switches in the form of a glass capsule containing a small quantity of mercury and not ex 8536 50 90 *91 more than 3 electrical contacts on metal arms 0 ex 8540 30 10 *34 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side ( in-line technology), with a diagonal measurement of the screen of more than 72 cm and a distance of less than 0,5 mm between dots of the same colour ' 0 ex 8540 30 10 *35 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side ( in-line technology), having a diagonal measurement of the screen not exceeding 72 cm 0 ex 8540 30 90 *26 Flat screen monochrome cathode-ray tube, with a diagonal measurement of the screen of 142 mm or more but not exceeding 190 mm, a luminescence of 300 lumen or more but not exceeding 2 000 lumen, a resolution of 0,06 mm or more but not exceeding 0,1 mm, phosphor types PI or P22 or P53 or P55 or P56 , an anode voltage of more than 34 kV, a focus voltage of more than 7 kV and a cathode current of 3 mA or more 0 ex 8540 91 00 *91 Deflector yoke for cathode-ray tubes with an operating frequency of 31 250 Hz or more but not exceeding 64 000 Hz , incorporating a'quadripolar magnet 0 ex 8540 99 00 *91 Anode, cathode or output part, for the manufacture of magnetrons of subheading 8540 41 00 (a) 0 24 . 12 . 92 Official Journal of the European Communities No L 381 / 5 CN code TARIC Description Rate of autonomous duty (%) ex 8541 29 90 *30 Field-effect transistor (FET), having a drain-to-source breakdown-voltage of 50 V, operating with a drain-current of 8,2 A, a drain-to-source resistance not exceeding 0,2 ohm, and with a dissipation rate not exceeding 25 W, contained in a housing the exterior dimensions of which do not exceed 6x7 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : IRFR 010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 40 10 *70 Light-emitting diode (LED), made from aluminium-gallium-arsenic (AlGaAs) semiconductor, having a square base with an edge length not exceeding 8,2 mm, having a primary lens 0 ex 8541 40 10 * 80 Light-emitting diode (LED) of Transparent Substrate (TS ) technology, made from aluminium-gallium-arsenic (AIGaAs) semiconductor, having a luminous intensity of 1 ,4 candela or more at 20 mA 0 ex 8541 60 00 *93 Piezo-electric crystal oscillating at a frequency of 4 MHz or more but not exceeding 60 MHz, contained in a housing the exterior dimensions of which do not exceed 8 x 13 mm and with not more than 4 connections 0 ex 8542 11 01 *30 Wafer, not yet cut into chips , consisting only of static random-access memories (S-RAMs) with a storage capacity of 1 Mbit, for the manufacture of goods of subheading 8542 11 25 contained in a housing the exterior dimensions of which do not exceed 14 x 42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures : 431000 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 01 *40 Wafer , not yet cut into chips, consisting only of microprocessors with an arithmetic-logic unit (A1U) with a processing capacity of 16 bits and an 8-bit data-bus, comprising a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits , for the manufacture of goods of subheading 854211 64 contained in a housing the exterior dimensions of which do not exceed 18 x43 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 78C10 or ... ¢  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 01 *50 Wafer , not yet cut into chip's , consisting only of microcontrollers or microcomputers with " an arithmetic-logic unit (ALU) with a processing capacity of 16 bits and an 8-bit data-bus, comprising a read only memory , non-programmable (ROM) with a storage capacity not exceeding 128 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits, for the manufacture of goods of subheading 8542 11 73 contained in a housing the exterior dimensions of which do not exceed 18 x 43 mm, with not more than 68 connections and bearing: No L 381 / 6 Official Journal of the European Communities 24. 12 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 01  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : 78C11 78C12 78C14 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 1 1 01 *60 Wafer , not yet cut into chips , consisting only of microcontrollers or microcomputers with a processing capacity of 4 bits, comprising a read only memory, non-programmable (ROM) or a programmable , non-erasable, read only memory (PROM) with a storage capacity not exceeding 128 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits , for the manufacture of goods of subheading 8542 11 71 contained in a housing the exterior dimensions of which do not exceed 15 x 52 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 7507 75304 75308 75316 75P316 7508 75306 - 75312 75P308 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 05 *'20 Driver circuit for liquid crystal displays (LCDs) of C-MOS technology , with 40 or more output channels , and having a drive voltage of more than 10 V, in the form of a monolithic integrated circuit not contained in a housing (microchip ), for the manufacture of liquid crystal display (LCD) modules ( a) 0 ex 8542 11 14 *02 Dual or triple port dynamic random-access memory (D-RAM), with data registers and a serial read output control , with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20x51 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 524256 TC 528128 MT 42 C 4256 MT 43 C 8128 TC 524257 M5M 442256 MT 43 C 4257 TMS 44 C 251 TC 528126 MB 81 C 4251 MT 43 C 4258 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 16 *02 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 K x 16 bits and an access time not exceeding 80 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x27 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MT 4C1 6256 PD 424260 PD 424170 or  other identification markings relating to devices complying with the abovementioned description 10 24. 12 . 92 Official Journal of the European Communities No L 381 /7 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 18 *01 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 K x 1 8 bits and an access time not exceeding 80 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 27 mm, with not more than 40 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : PD 424280 or  other identification markings relating to devices complying with the abovementioned description 10 ex 8542 11 21 *01 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 16 x 4 bits and an access time not exceeding 35 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9x21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY27S03 CY54S189 CY7C189 CY27S07 CY74S189 CY7C190 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 11 Static random-access memory (S-RAM) with a storage capacity of 256 bits superimposed bit-for-bit on an electrically erasable , programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X2210 X2443 X2444 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *21 Static random-access memory (S-RAM) with a storage capacity of 1 Kbit , superimposed bit-for-bit on an electrically erasable, programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 'or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *22 Static random-access memory (S-RAM) with a storage capacity of 2 Kbits , superimposed bit-for-bit on an electrically erasable, programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing: No L 381 / 8 Official Journal of the European Communities 24 . 12 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 21  an identification marking consisting of or including the following combination of (cont'd) figures and letters: X 2002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *27 Static random-access memory (S-RAM) with a storage capacity of 4 Kbits, superimposed bit-for-bit on an electrically erasable, programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : X 2004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *37 Non-volatile static random access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a capacity of 16 Kbits and an internal energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1220 Y MK 48 Z 02 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 23 *20 Dual port static random-access cache memory of C-MOS technology (C-MOS dual port S-Cache-RAM), with a storage capacity of 256 Kbits , comprising a bus-memory control circuit, a bus control circuit of a central processing unit (CPU), an address latch and 2 multiplexers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 82490XP or &lt;  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 *21 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 256 Kbits and an internal energy source , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: BQ 4011 DS 1230 or  other identification markings relating to devices complying with the abovementioned description 0 24. 12 . 92 Official Journal of the European Communities No L 381 / 9 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 23 *23 Static random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 K x 8 bits and an access time exceeding 55 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HM 62256 HY 62C256 MB 84256 PD 43256 TC 55257 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 *25 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 Kx 4 bits and an access time not exceeding 15 ns , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 30 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MCM 6208 MCM 62980 MCM 62983 or  other identification markings relating to devices complying with the abovementioned  description 0 ex 8542 11 25 *01 Static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 288 Kbits and an access time not exceeding 40 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 41 mm, wifh not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 55B329 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 * 10 Static random-access memory (S-RAM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 47 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXK581020 CY7C108 HM 624257 TC 551001 CY7C101 CY7C109 M5M 51004 TC 55B4256 CY7C102 EDI 88128 M5M 51008 TC 55B4257 CY7C106 HM 621100A MCM 6228 TC 55B8128 CY7C107 HM 624256 MT 5C1008 or  other identification markings relating to devices complying with the abovementioned description &gt; 0 ex 8542 11 25 * 11 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 512 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x28 mm, with not more than 40 connections and bearing: No L 381 / 10 24 . 12 . 92Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (%) ex 8542 11 25  an identification marking consisting of or including the following combination of (cont'd) figures and letters : TC 551632 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 * 12 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 1 Mbit and an internal energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 44 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the . following combination of figures and letters : BQ 4013 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 27 *01 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 2 Mbits and an internal energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4014 BQ 4024 or  other identification markings relating to devices complying with the abovementioned description 0 ;x 8542 11 27 *02 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 4 Mbits and an internal energy source , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x54 mm, with not more than 40 connections and bearing;  an identification marking consisting of or including one of the following combinations of figures and letters: BQ 4015 BQ 4025 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 11 31 *06 Read only memory, non-programmable of C-MOS technology (C-MOS ROM) with a storage capacity of 1 Mbit , comprising a serial data output port , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS60C80 or  other identification markings relating to devices complying with the abovementioned description 0 24 . 12 . 92 Official Journal of the European Communities No L 381 / 11 CN code TARIC Description i Rate of autonomous duty (% ) ex 8542 11 31 * 11 Read only memory, non-programmable of C-MOS technology (C-MOS ROM), with a storage capacity of 8 Mbits , in the form of a monolithic integrated circuit , contained in a ' housing the exterior dimensions of which do not exceed 15 x56 mm, with not more than .64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 23C8000 TC 538200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 31 * 16 Read only memory , non-programmable of C-MOS technology (C-MOS ROM), with a storage capacity of 16 Mbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 56 mm, with not more than 44 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : PD 23C16000 TC 5316200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 *21 UV erasable or non-erasable , programmable, read only memory (EPROM or PROM), ex 8542 11 59 *61 with a storage capacity of 256 Kbits and an access time of less than 80 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 32 connections , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 271 CY 7C 274 CY 7C 277 CY 7C 279 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 *06 Flash electrically erasable, programmable, read only memory (Flash-E2PROM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 F 010 28 F 210 48 F 010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 *07 UV erasable or non-erasable , programmable, read only memory (EPROM or PROM), ex 8542 11 59 *68 with a storage capacity of 512 Kbits and an access time not exceeding 75 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x43 mm, with not more than 32 connections, with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 285-65 CY 7C 286 CY 7C 289-65 CY7C 285-75 CY 7C 287 CY 7C 289-75 or   other identification markings relating to devices complying with the abovementioned description 0 No L 381 / 12 Official Journal of the European Communities 24 . 12. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 46 *01 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 2 Mbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 28 F 020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 46 *02 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 4 Mbits, in the form of a monolithic integrated circuit, containfed in a housing the exterior dimensions of which do not exceed 21 x 42 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 28 F 040 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 48 *01 UV erasable or non-erasable, programmable , read only memory (EPROM or PROM), ex 8542 11 59 *66 with a storage capacity of 8 Mbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x56 mm, with not more than 42 connections, with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 578200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 48 *02 UV erasable or non-erasable , programmable , read only memory (EPROM or PROM), ex 8542 11 59 *67 with a storage capacity of 16 Mbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 56 mm, with not more than 42 connections , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 5716200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 *02 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 512 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: X 28C512 or  other identification markings relating to devices complying with the abovementioned description 0 24. 12 . 92 Official Journal of the European Communities No L 381 / 13 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 59 *26 FIFO (first in, first out) read/write memory of C-MOS technology , for simultaneous reading and writing in one clocksignal, with a storage capacity .of 512x9 bits and an access time not exceeding 40 ns , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 43 mm, with not more than 32 connections and bearing:  an. identification marking consisting of or including one of the following combinations of figures and letters : f CY7C441 CY7C451 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *27 FIFO (first in, first out) read/write memory of C-MOS technology, for simultaneous reading and writing in one clocksignal or bidirectional , with a storage capacity of 18 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C439 CY7C443 CY7C453 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 *01 Coprocessor of C-MOS technology, for multiple interfacing a parallel system bus to 8 , 16 ex 8542 11 64 *01 or 32 bits central processing units (CPUs), in the form of a monolithic integrated circuit , ex 8542 11 67 *01 contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 149 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82389 82C389 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 *40 Microprocessor of C-MOS technology , with a processing capacity of 16 bits, consisting of a central processing unit (CPU) and an 8-bit or 16-bit external data-bus, contained in a housing the exterior dimensions of which do not exceed 36 x 54 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 80 C 186 80 C 296 DSP 56156 Z 280 80 C 188 ADSP 2100 DSP 56200 Z 70108 80 C 196 ' DSP 56116 XSP 56200 Z 70116 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 *43 Microprocessor of C-MOS technology, with a processing capacity of 16 bits, comprising a 4-channel direct memory access (DMA) controller , a universal asynchronous receiver/ transmitter (UART), three 16-bit timer/ counters , an 8-channel interrupt-controller, a memory-refresh controller, a clock-generator and a bus-controller with wait-state generator, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 29 mm, with not more than 120 connections and bearing: No L 381 / 14 Official Journal of the European Communities 24 . 12 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 1 1 64  an identification marking consisting of or including the following combination of (cont'd) figures and letters : PD 70236 or  other identification markings relating to devices complying with the abovementioned description .0 ex 8542 11 64 *44 Microprocessor of C-MOS technology , with a processing capacity of 16 bits , comprising 2 timers, a dynamic random-access memory (D-RAM) controller, a flash electrically erasable , programmable , read only memory (Flash E2PROM) controler , an electrically erasable, programmable, read only memory (E2PROM) controller, an universal asynchronous receiver / transmitter (UART), an address decoder circuit and registers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1TX9-0301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *39 Microprocessor of C-MOS technology, with a processing capacity of 32 bits , comprising a 32-bit external data-bus and a 26-bit external address-bus , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 86C020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *40 Microprocessor of C-MOS technology , with a processing capacity of 32 bits , comprising a static random-access cache memory (S-Cache-RAM) with a storage capacity of 64 Kbits for instruction and data stream and a 'static random-access cache memory (S-Cache-RAM) with a storage capacity of 16 Kbits for instruction stream only , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 62 mm, with not more than 431 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DC 262 A or  other identification markings elating to devices complying with the abovementioned description 0 ex 8542 11 71 *07 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 4 bits , providing driver- functions for liquid crystal displays (LCDs), comprising a read only memory, non-programmable (ROM) with a storage capacity of 108 or 216 Kbits, a random-access memory (RAM) with a storage capacity of 7196 or 16 412 bits , and 3 oscillators, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 22x22 mm, with not more than 100 connections and bearing: 24 . 12 . 92 No L 381 / 15Official Journal of the European Communities CN code TARIC Description Rate of autonomous , duty (% ) ex 8542 11 71  an identification marking consisting of or including the following combination of (cont'd) figures and letters : TMC-17 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *34 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a random-access memory (RAM) with a storage capacity of 2 or 8 Kbits, an electrically erasable , programmable , read only memory (E2PROM) with a storage capacity of 4 Kbits and an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 68HC11F SC415111FU SC 805666FN or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *35 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a read only memory, non-programmable (ROM) with a storage capacity of 32 Kbits , a random-access memory (RAM) with a storage capacity of 1 Kbit, an 8-channel analogue-to-digital converter, two 16-bit timers each with two 16-bit registers and a serial synchronous communications interface consisting of an 8 -bit serial shift register with serial data input , serial data output and serial shift clock, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COP 884CF COP 888CF or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *36 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , consisting of a read only memory, non-programmable (ROM) with a storage capacity of 32 Kbits , a random-access memory (RAM) with a storage capacity of 1,5 Kbits , a full duplex universal asynchronous receiver / transmitter (UART), 2 analogue comparators , three 16-bit timers each with two 16-bit registers , and a serial synchronous communications interface consisting of an 8 -bit serial shift register with serial data input, serial data output and serial shift clock , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : COP 888CG or  other identification markings relating to devices complying with the abovementioned description 0 No L 381 / 16 Official Journal of the European Communities 24 . 12 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71 *37 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , consisting of a read only memory, non-programmable (ROM) with a storage capacity of 64 Kbits , a random-access memory (RAM) with a storage capacity of 2 Kbits, a full duplex universal asynchronous receiver/ transmitter (UART), 2 analogue comparators, three 16-bit timers each with two 16-bit registers, and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input, serial data output and serial shift clock, in the form of a monolithic intergrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with  not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : COP 888EG or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *38 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , consisting of a read only memory , non-programmable (ROM) with a storage capacity of 32 Kbits , a random-access memory (RAM) with a storage capacity of 1 Kbit, a 16-bit timer with a 16-bit register , and a serial synchronous communication interface consisting of an 8 -bit serial shift register with serial data input, serial data output and serial shift clock, and in the form of a monolithic intergrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COP 880C COP 881C or -  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *39 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising sixteen 8-bit or eight 16-bit registers , a read only memory, non-programmable (ROM) or a programmable, read only memory (PROM), with a storage capacity of 128 Kbits, a random-access memory (RAM) with a storage capacity of 4 Kbits , 3 timers, a serial communications interface , an 8 -channel analogue-to-digital converter and 9 input/ output ports, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HD 6473308CP or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *40 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 8 bits , providing communication and control functions in local operating networks (LON), comprising three 8-bit central processing units (CPUs), a static random-access memory (S-RAM) with a storage capacity of 16 Kbits and an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of 4 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 15 mm, with not more than 64 connections and bearing: 24. 12 . 92 Official Journal of the European Communities No L 381 / 17 CN code TARIC Description Rate of autonomous duty {% ) ex 8542 11 71  an identification marking consisting of or including the following combination of (cont'd) figures and letters : MC 143150 or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 11 71 *41 Microcontroller or microcomputer of C-MOS-technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 8 or 16 Kbits, a random-access memory (RAM) with a storage capacity of 512 bits or 1 Kbit and a synchronous serial communications interface circuit consisting of an 8 -bit serial shift register with a serial data input, a serial data output and a serial shift clock, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of 6r including one of the following combinations of figures and letters: COP 820 COP 840 or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 11 73 *05 Microcontroller or microcomputer with a processing capacity of 16 bits , consisting of a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or a UV erasable , programmable, read only memory (EPROM) with a storage capacity not exceeding 128 Kbits , a random-access memory (RAM) with a storage capacity not exceeding 6 Kbits, an analogue-to-digital converter with sample/hold , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40x40 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8396 8397 8796 83C19 83C198 . 87C196 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *07 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising a multiplier / accumulator (MAC), an arithmetic-logic shifter , a microprocessor interface port, a read only memory (ROM) with a storage capacity of 48 Kbits , a static random-access memory (S-RAM) with a storage capacity of 16 Kbits, an analogue-to-digtal converter, a digital-to-analogue converter and a programmable timer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 21msp52BS-52 or  other identification markings relating to devices complying with the abovementioned description 0 No L 381 / 18 Official Journal of the European Communities 24 . 12 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 73 *08 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits , comprising a read only memory, non-programmable (ROM) or a programmable , non-erasable , read only memory (PROM) or a UV erasable , programmable , read only memory (EPROM) with a storage capacity of 128 or 256 Kbits, a random-access memory (RAM) with a storage capacity of 4 or 16 Kbits and an 8-bit analogue-to-digital converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x58 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 37702 E2 M 37702 E4 M 37702 M2 M 37702 M4 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 13 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits , having the function of audio-data processing , comprising an arithmetic-logic unit (ALU) of 32 bits , a multiplier / accumulator (MAC) of 52 bits, 2 dynamic random-access memories (D-RAMs) with a total storage capacity of 12 Kbits and 2 static random-access memories (S-RAMs) with a total storage capacity of 14 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMC 57000 TMC 57001 or  other identification markings relating to devices complying with the abovementioned . description 0 ex 8542 11 79 *01 Digital signal synthesizer based on standard cells of C-MOS technology, comprising 32 independent programmable channels , a clock generator , an input/output decoder , a microprocessor with a processing capacity of 8 bits , 2 timers , an interrupt controller , 2 digital-to- analogue converters and an analogue- to-digital converter , in the form of a - monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 128 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VY 06243 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *02 Interface and control circuit based on standard cells of C-MOS technology, capable of interfacing between a 32-bit data-bus and a 16-port asynchronous multiplexer , comprising data-registers, control- and status-registers , and a FIFO (first in , first out) read/write memory controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1TWA-0302 or  other identification markings relating to devices complying with the abovementioned description 0 24. 12 . 92 Official Journal of the European Communities No L 381 / 19 CN code TARIC Description Rate of autonomous duty {% ) ex 8542 11 79 *03 Audio digital filter based on standard cells of C-MOS technology , with 16 channels , each of them real time programmable with 20 parameters or more , comprising a multiplier / accumulator (MAC), a timer and 2 random-access memories (RAMs) for the storage of parameters and of temporary processing data, in the^ form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x25 mm, with not more than 68 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : VC 5396 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 80 *06 Programmable logic device , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 85 x 124 mm, with or wihout a quartz window on the upper surface , with not more than 300 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : - 16 L8-W C 16 R 8 CY7C361 EPM 7128 XC 3030 16 P 8 C 20 G 10 EP 600 EPM 7160 XC 3042 16R4-W C 22 V 10 EP 610 EPM 7192 XC 3064 16 R6-W CY7B326 EP .630 EPM 7256 XC 3090 16 R8-W CY7B336 EP 910 EPM 7320 XC 4002 16RP4 CY7B337 EP 1800 EPM 7384 XC 4003 22 V10-W CY7B338 EP 1810 EPM 7512 XC 4004 A 1010 CY7B339 EP 1830 EPM 7768 XC 4005 A 1020 CY7C330 EPM 5032 EPM 71024 XC 4006 A 1225 CY7C331 EPM 5064 TPC 1225 XC 4008 A 1240 CY7C332 EPM 5128 TPC 1240 XC 4010 A 1280 CY7C342 EPM 5130 TPC 1280 XC 4013 C 16 L 8 CY7C343 EPM 5192 XC 2018 XC 4016 C 16 R 4 CY7C344 EPM 7032 XC 2064 XC 4020 C 16 R 6 CY7C345 EPM 7096 XC 3020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *06 Bus controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 41 x41 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82308 82 C 211 GC 181 VL 82 C 331 82309 82 C 288 L1A 4601 VY 86 C 410 82355 82 C 301 MSM 6307 82358 82 C 362 TACT 83443 82 C 88 CA 91C014 VIC 068 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *07 Control circuit of C-MOS technology, for system buses and peripheral buses and for the generation of clock signals (System Controller), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connections and bearing: No L 381 /20 Official Journal of the European Communities 24. 12. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : 82C101 82C320 82C461 82C493 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *49 Dynamic random-access read /write memory controller of C-MOS technology , capable of addressing memory by page (page mode operation) and simultaneous processing (interleaving) of separate memories , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 283 GC 113 HT 113 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *51 Control circuit of C-MOS technology , capable of managing battery-charge and consumption of batteries, comprising a random-access memory (RAM) with a storage capacity of 256 bits, a charge controller , a discharge controller, a battery monitor and a gas-gauge control register, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 2001 BQ 2002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *52 Control circuit of C-MOS technology , capable of processing read-signals and of controlling the motor of a compact-disc player, comprising a central processing unit (CPU) interface, an error detection /correction circuit, a read-signal demodulator , a phase locked loop (PLL) circuit and a constant-linear-velocity (CLV) controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXD 1125 CXD 1130 CXD 1135 CXD 1167 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *53 Control circuit of C-MOS technology, for microcontroller or microcomputer systems with a processing capacity of 16 or 32 bits , providing programmable-memory-configuration control , programmable wait-states and programmable command-delays for memory ­ and bus-timing, comprising a real-time clock, a static random-access memory (S-RAM) with a storage capacity of 1 Kbit , an interrupt-cbntroller , a direct memory access (DMA) controller, a programmable DMA-clock, and timers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 208 connections and bearing: 24 . 12 . 92 Official Journal of the European Communities No L 381 / 21 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82  an identification marking consisting of or including the following combination of (cont'd) figures and letters : TACT 82S411 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *54 Control circuit of C-MOS technology, capable of controlling signals of a microprocessor with a processing capacity of 32 bits and access to a dynamic random-access memory (D-RAM) and a cache memory , 8-bit, 16-bit or 32-bit system-buses and providing bus-arbitration , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C311 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *55 Asynchronous serial communication controller of C-MOS technology, having 8 independent channels capable of full duplex data-transfer at a rate of 38 400 bits per second , comprising a FIFO (first in , first out) read /write memory with a storage capacity of 192 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CL-CD180 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *67 Hard-disc controller , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x53 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1454-001 HDC 9224 PD 7261 WD 2010 WD 42C22 8980 HDC 9234 PD 7262 WD 5010 Z 86 C 99 ADS 10C00 OTI 018 WD 1010 WD 5011 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *79 Serial communication controller , with 2 independent channels capable of full duplex data-transfer at a maximum rate of 1,6 Mbits / sec or more but not exceeding 4 Mbits/ sec, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 62 mm, with not more than 52 connections and bearing: No L 381 / 22 Official Journal of the European Communities 24 . 12 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82  an identification marking consisting of or including one of the following combinations (cont'd) ' of figures and letters: PD 72001 SCN 68562 Z 80 C 30 Z 85 C 30 Z 85 C 35 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *84 Control circuit for liquid crystal displays (LCDs) of C-MOS technology, with 40 or more output channels , and having a drive voltage of more than 10 V , in the form of a monolithic integrated circuit , with not more than 165 connections as connections on a plastic support and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 61104T HD 61105T HD 66106T HD 66107T or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 85 Control circuit of N-MOS (including H-MOS) technology, for DC motors , comprising a digital 16-bit filter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LM 629 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *86 Control circuit of C-MOS technology , for a fibre-optic local area network (LAN), providing media access control , capable of receiving, transmitting, stripping and repeating data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 132 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : DP 83261 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *87 Serial and parallel communication controller of C-MOS technology , comprising 2 universal asynchronous receiver/ transmitters (UARTs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : WD 76C30 or  other identification markings relating to devices complying with the abovementioned description 0 24 . 12 . 92 Official Journal of the European Communities No L 381 / 23 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 *88 Cathode-ray tube video controller , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 36 x 62 mm, with not more than 184 connections and bearing:  an identification marking consisting of of including one of the following combinations of figures and letters : 86 C 911 WD 90 C 30 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 ' *01 Bus interface circuit of C-MOS technology , for interfacing a 8- or 16-bit address / data peripheral bus or memory bus to a 32-bit address / data-bus of a central processing unit (CPU), in the forrp of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 82351 GC 133 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *07 Interface circuit of C-MOS technology, capable of dual-port interfacing 16-bit data between a system data-bus , a memory data-bus and a microprocessor data-bus , comprising an internal data-bus, latches, buffers, multiplexers and parity-check circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 34 x 34 mm, with not more than 164 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82353 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *22 Enhanced programmable communications interface (EPCI), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures : 2661 68661 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *30 Bus controller and interface of C MOS technology , comprising one or two direct memory ' access (DMA) controllers, one or two interrupt controllers and a timer/ counter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connections and bearing: No L 381 /24 Official Journal of the European Communities 24. 12. 92 CN code TARIC Description Rate of autonomous duty (% ) - ex 8542 11 84  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : 82C100 82C300 82C836 WD 76 C 10 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *47 Interface and control circuit of C-MOS technology, comprising 2 universal asynchronous receiver/ transmitters (UARTs), a parallel-data port, a hard-disc interface and a floppy-disc controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C711 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *48 Interface and control circuit of C-MOS technology, programmable for interfacing signals between video-graphic- array (VGA) controllers and cathode-ray tube (CRT) displays, liquid crystal displays (LCDs), light-emitting-diode (LED ) displays or plasma-displays, capable of simultaneously controlling a CRT-display and a LCD display , comprising a digital-to-analogue video-converter with random-access memory (RAMDAC), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CL-GD6340 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *49 Repeater interface and control circuit of C-MOS technology, comprising 7 or 12 transmission/reception interface ports, an attachment-unit interface (AUI) port, a phase locked loop (PLL) decoder, a 32-bit buffer and a bus-interface for communication between repeater interface controllers (RICs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than . 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 83950 DP 83955 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *50 Interface circuit of C-MOS technology , for interfacing data between a 32-bit bus and input/output-registers and/or interface circuits, providing direct memory access (DMA) control , comprising a FIFO (first in, first out) read /write memory with a storage capacity of 256 bits , a data-latch , an address-latch and 32-bit registers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 37x37 mm, with not more than 132 connections and bearing: 24. 12 . 92 Official Journal of the European Communities No L 381 /25 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 1 1 84  an identification marking consisting of or including the following combination of (cont'd) figures and letters : 1XB9-0401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *51 Bus interface and control circuit of C-MOS technology, comprising 2 programmable interrupt-controllers , 2 timers , 3 counters , a real-time clock, a random-access memory (RAM) with a storage capacity of 912 bits, a memory-interface circuit , a floppy-disc controller interface circuit, a hard-disc controller interface circuit , a numeric-coprocessor interface and a keyboard-interface, capable of address-enable generation , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TACT 84544 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *52 Interface and control circuit of C-MOS technology, for read/write data between a digital-audio-tape storage unit and a microprocessor, comprising a buffer-manager circuit for a dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29x29 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1XK2-0301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 85 Interface circuit of BiMOS technology , for a fibre-optic local area network (LAN), capable of interfacing data streams between a media access controller , a clock recovery circuit , a control bus and a fibre-optic transmitter , comprising a transmitter, a receiver, a configuration switch and registers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: D? 83251 DP 83255 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *86 Interface circuit of C-MOS technology , for a fibre-optic local area network (LAN), capable of interfacing between a media access controller and a central processing unit (CPU), comprising FiFo (first in , first out) read/write memories and a bus interface unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 160 connections and bearing: No L 381 /26 Official Journal of the European Communities 24 . 12 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 84  an identification marking consisting of or including the following combination of (cont'd) figures and letters : DP 83265 or  other identification markings relating to devices complying with the abovementioned description * 0 ex 8542 11 84 * 87 Control and interface circuit of C-MOS technology, for a serial local area network (LAN), comprising a twisted pair cable interface , an encoder/ decoder using Manchester code (MED), a media-access controller , a direct memory access (DMA) controller and a FIFO (first in , first out) read /write memory with a storage capacity of 128 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 83902 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 11 Data-buffer circuit of C-MOS technology, for data transfer and data conversion between a central processing unit (CPU) data-bus , a memory data-bus and 2 peripheral data-bosses , comprising a parity-generator, a parity-error-detection circuit and 7 multiplexers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 128 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VL 82C332 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 13 16-, 18- or 20-bit buffer and line driver of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 20 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74 AC 16240 74 AC 16825 74 AC 16827 74 ACT 16244 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 14 16- or 20-bit flip-flop of the D-type of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 20 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 74 AC 16821 74 ACT 16374 or  other identification markings relating to devices complying with the abovementioned description 0 24. 12 . 92 Official Journal of the European Communities No L 381 / 27 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 * 15 Dual-tone multi- frequency (DTMF) receiver of C-MOS technology, capable of decoding DTMF signals to 4-bit binary data , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 30 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : M-957 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 16 Transmitter/receiver of C-MOS technology, for signals between an encoder/decoder using Manchester code (MED) or an interface unit and a twisted pair cable or a coaxial cable in a local area network (LAN), comprising an oscillator and a collision detector circuit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 83C94 83C92 Am 79C98 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 17 Clock recovery circuit of BiMOS technology , for a fibre-optic local area network (LAN), capable of extracting a 125 MHz clock from the incoming bit stream, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : DP 83231 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 18 Clock circuit of BiMOS technology , for a fibre-optic local area network (LAN), capable of generating and distributing emitter-coupled logic (ECL) clock-signals of 12,5 and 125 MHz and transistor-transistor logic (TTL) clock-signals of 12,5 and 25 MHz, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm , with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 83241 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 19 Universal synchronous receiver / transmitter of C-MOS technology (C-MOS USRT), capable of full duplex digital data transfer with a speed of 144 Kbits /s over a distance of 1,8 km, comprising a modulator , a demodulator, a transmit buffer , a receiver buffer, a control register and a status register, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 26 mm, with not more than 28 connections and bearing: No L 381 /28 Official Journal of the European Communities 24 . 12. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters: TP 3401 TP 3402 TP 3403 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *20 Quadruple encoder/ decoder with pulse-code-modulation filters of C-MOS technology, comprising amplifiers for sidetone balance , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 365 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *28 Triple 8-bit digital-to-analogue video converter with random-access memory (RAMDAC) of C-MOS technology, having 3 pixel ports each associated with a colour palette register with a storage capacity of 256x8 bits and 1 pixel port associated with 3 overlay registers each with a storage capacity of 15x8 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : Bt473 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *29 Dual 7 bit digital-to-analogue converter of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x29 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PBM 3960 or  other identification markings relating to devices complying with the abovementioned description - 0 ex 8542 11 86 *30 Decoder of C-MOS technology, for demodulating and demultiplexing of stereo signals , comprising an interface circuit of a digital-to-analogue converter having a output clock signal of 8,192 or 16,384 MHz, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 63 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CF 70088 or  other identification markings relating to devices complying with the abovementioned description 0 24. 12 . 92 Official Journal of the European Communities No L 381 /29 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 *31 Synchronizing circuit combined with a scan and signal distributor of C-MOS technology, comprising a control unit, a contact bounce elimination circuit , a 17-bit shift register and a data output formatting unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 54 x 54 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 222 or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 86 *53 Programmable clock-generator of BiMOS technology, capable of generating frequencies between 0,78125 MHz and 160 MHz , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8531 DP 8532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *60 Image compression / decompression circuit of C-MOS technology , comprising a video bus interface , a pixel data stream compression/decompression unit and a microprocessor bus interface , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: CL 550 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *68 Modulator/demodulator of C-MOS technology (C-MOS-Modem), for full duplex data-transfer via a telephone line at a rate of 2 400 bits per second and for half duplex transfer of image telegraphy ( facsimile) at a rate of 4 800 or ? 600 bits per second, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or'including one of the following combinations of figures and letters : SC 11046 SC 11054 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *77 Dual universal asynchronous receiver/ transmitter (DUART), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 100 connections and bearing: No L 381 / 30 Official Journal of the European Communities 24 . 12 . 92 Description Rate of autonomous duty (% ) CN code TARIC ex 8542 11 86  an identification marking consisting of or including one of the following combinations (cont'd) of figures or figures and letters : 2681 PC 87310 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *80 Comparator circuit of C-MOS technology, capable of comparing cache-address tags, comprising a static random-access memory (S-RAM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MCM 62350 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *81 Digital filter of C-MOS technology , capable of quadruple or octuple over-sampling for 2 channels , comprising a read only memory , non-programmable (ROM) and a random-access memory (RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x36 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 57021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *85 Transmitter / receiver of C-MOS technology, operating with a supply current not exceeding 3 mA, comprising 2 driver circuits , 3 receiver circuits and a thermal protection circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9x 12 mm, with not more than 18 connections and , bearing:  an identification marking consisting of or including the following combination of figures and letters : LTC 902 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542- 11 90 *75 Static random-access memory of GaAs technology (GaAs S-RAM), with a storage capacity of 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 12G014 or  other identification markings relating to devices complying with the abovementioned description 0  24. 12 . 92 Official Journal of the European Communities No L 381 / 31 CN code rARIC Description Rate of autonomous duty (% ) ex 8542 11 90 *76 Programmable , non-erasable, read only memory (PROM) of GaAs technology with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x17 mm, with not more than 44 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 14GD048 14GM048 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 9.0 *77 Static random-access memory of GaAs technology (GaAs S-RAM), with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 12G044 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 18 Control circuit for disk storage units based on gate arrays of bipolar technology , comprising 1 800 gates , with not more than 80 emitter-coupled logic (ECL) and/or transistor-transistor logic (TTL) inputs/outputs, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : ArnMPA 1850 or  other identification markings relating to devices complying with the abovementioned description 0 ¢ ex 8542 11 95 *38 2-, 4-, 6-, 10- or 14-channel controller of bipolar technology , for controlling read/write signals from magnetic heads in hard-disc units, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 19 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32 R 2020 R 32 R 510 A 32 R 522 32 R 2021 R 32 R 5121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *62 Driver circuit of GaAs technology , for controlling laser diodes or other light-emitting diodes (LEDs), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing: No L 381 /32 Official Journal of the European Communities 24. 12 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 95  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : 1 6G075 16G076 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *63 Duodecimal translator of bipolar technology , to convert to emitter- coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 124 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 57-240245 MB 768 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *04 Monolithic integrated circuit (read/write data processor circuit) for the amplification and conversion of read signals and conversion of write signals for hard-disc drives , contained in a housing the exterior dimensions of which do not exceed 19 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures : 32 P 540 32 P 541 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 19 9-bit analogue-to-digital converter of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TDC 1049 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *20 Clock and data recovery circuit of GaAs technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 16G040 or  other identification markings relating to devices complying with the abovementioned description 0 24. 12 . 92 Official Journal of the European Communities No L 381 / 33 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 98 *21 Comparator circuit of GaAs technology , for phase and frequency differences of frequencies not exceeding 1 GHz, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 16G044 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *05 Amplifier of bipolar technology , with a supply current not exceeding 1,5 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9x9 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LM 1964 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *06 Amplifier of bipolar technology , with a typical operating frequency of 1,3 GHz , 2,3 GHz or 3 GHz and a single supply voltage of 5 V, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 3x3 mm, with not more than 6 connections and bearing:  an identification marking consisting of or, including one of the following combinations of figures and letters : C1D C1E C1F C1G C1H C1J or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *07 Amplifier with an offset voltage not exceeding 525 |iV at 25 °C , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 5x7 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures: 1006 or  other identification markings relating to devices complying with the abovementioned description 0 ;x 8542 19 30 *08 Amplifier of GaAs technology, having a nominal gain of 18 or more but not exceeding 30 dB and a frequency range of not more than 1,9 GHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 16G071 16G072 16G074 or  other identification markings relating to devices complying with the abovementioned description 0 No L 381 / 34 Official Journal of the European Communities 24. 12 . 92 CN code TARIC Rate of autonomous duty (%) Description ex 8542 19 30 *30 Dual or quadruple amplifier operating with a supply current per amplifier not exceeding 30 jiA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 1 6 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1178 LT 1179 or  other identification markings relating to devices complying with the aboVementioned description - 0 ex 8542 19 50 *'20 Voltage regulator with an input voltage range of 3 V or more but not exceeding 60 V and a quiescent current of 6 mA, comprising an internal 1 ,25 A, 2,5 A or 5 A switch circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 11 x39 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1070 LT 1071 LT 1170 LT 1171 LT 1172 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *30 Adjustable shunt voltage regulator , comprising an internal voltage reference and divider resistors with a collector (sink) current of 1 mA or more but not exceeding 100 mA and an initial voltage reference tolerance of 0,4% , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1431 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *40 Variable voltage regulator with a supply current not exceeding 120 jiA at an output current not exceeding 100 jiA and a dropout voltage not exceeding 0,85 V at an output current of 125 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1020 LT il20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *50 Voltage regulator with an output voltage of 2,1V ( ±2,5% ) or 3 V ( ±2 ,5% ) at a nominal output current of 40 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 6x6 mm, with not more than 3 connections and bearing: 24. 12 . 92 Official Journal of the European Communities No L 381 / 35 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 50  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : 0 C (RH5 RA 30 AA) 1 B (RH5 RA 21 AA) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *08 Current-control circuit of bipolar technology , capable of driving a continuous output current of 2 A, having an output-error detection function , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 11x16 mm, with not more than 5 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PBD3548 or .  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *09 Control circuit of BiMOS technology , capable of driving loads from the positive side of a power supply, providing a voltage-transient protection of - 100 V or more but not exceeding + 100 V, having an output leak-current not exceeding 150 jiA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 3399DW or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 10 Circuit for driving current in a winding of linear motors or motors with rotating arms , of bipolar technology , working with an output voltage not exceeding 45 V at an output current not exceeding 1 ,8 A, in form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 23 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PBL 3717 PBL 3770 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 11 Circuit for driving linear motors or motors with rotating arms , of bipolar technology, working with an output voltage not exceeding 45 V at an output current not exceeding 1 A, comprising a clockgenerator, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17x23 mm, with not more than 28 connections and bearing: No L 381 / 36 Official Journal of the European Communities 24. 12. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 60  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : PBL 3771 PBL 3772 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 70 *30 Interface circuit of bipolar technology, for interfacing data and power between a microcontroller or microcomputer and a read/write terminal , comprising a bridge rectifier , a power supply regulator, a reset circuit , a transmitter and a receiver, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LB 11 67A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *20 Interline charge-coupled image sensor, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 32 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICX 018 ICX021 ICX022 ICX 024 ICX 038 ICX 039 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *25 Half-bridgerectifier, consisting of 2 field effect transistors of MOS technology (MOSFETs), capable of driving inductive or capacitive loads with a nominal voltage of 50 V and a nominal current of 2 A, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 6x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : Si9950DY or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *26 Voltage converter and regulator of bipolar technology, with a voltage loss not exceeding 1,6 V at an output current of 100 mA, operating with a supply voltage range of 3,5 V or more but not exceeding 15 V, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : LT 1054 or  other identification markings relating to devices complying with the abovementioned description 0 24 . 12 . 92 Official Journal of the European Communities No L 381 /37 CN code TARIC Description Rate of autonomous duty (%) ex 8542 19 80 *27 5-channel voltage comparator for monitoring lamp-circuits , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions ofwhich do not exceed 10 x 28 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 22001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *28 Image sensor consisting of 16 rows of not more than 992 photosensitive areas and a matrix linked to a shift register , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 12x28 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : , RA 16x62 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *32 Speech-transfer circuit of bipolar technology, operating at a supply voltage of 2,3 V or more but not exceeding 22 V, providing continuously regulation of transmit and receive gain and a mute function , comprising 4 amplifiers, an internal voltage reference , 2 DC regulators and a power down function , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PBL 3850 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *34 Passive decoder of BiMOS technology, comprising a fixed matrix, a 7-kHz filter , a noise-reducing circuit , a digital delay circuit and a memory-control circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 58 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LV 1000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *35 Matrix decoder of BiMOS technology, comprising an adaptive matrix circuit , automatic-balance buffers, a noise generator and a control circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of , which do not exceed 15 x 63 mm, with not more than 48 connections and bearing: No L 381 / 38 Official Journal of the European Communities 24. 12 . 92 TARIC Rate of autonomous duty (% ) CN code Description ex 8542 19 80  an 'identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : SSM 2125 SSM 2126 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *36 Voice-switched speakerphone circuit of bipolar technology , capable of half duplex transmission and reception of speech , comprising attenuators , level-detectors, a dial-tone detector, an algorithm-control circuit and amplifiers, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x19 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 34118 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *37 Serial 13-bit linear encoder /decoder of C-MOS technology, providing digital-to-analogue and analogue-to-digital conversion , comprising 2 sample and hold cicuits , an comparator/ amplifier, a data-selector circuit , a successive approximation register, 2 shift registers, a sequence controller and a voltage reference circuit , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145402 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *38 Encoder/decoder with pulse-code-modulation filter of C-MOS technology, operating with a +5 V single-power supply, comprising an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145480 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *39 Encoder/decoder with pulse-code-modulation filter of C-MOS technology , with a dual-power supply and having a typical dissipation rate of 50 mW, comprising an analogue-to-digital converter and a digital-to- analogue converter , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing: 24 . 12 . 92 Official Journal of the European Communities No L 381 / 39 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80  an identification marking consisting of or including the following combination of (cont'd) figures and lettfers: MC 145503 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *40 Adaptive differentiated pulse-code-modulation circuit of C-MOS technology , for encoding/ decoding data, capable of full duplex data-transmission between a channel with a transfer rate of 64 Kbits per second and a channel with a transfer rate of 16 Kbits , 24 Kbits, 32 Kbits or 64 Kbits per second , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *41 Voltage reference circuit providing a typical output voltage of 5 , 7 or 10 V with a drift slope (output voltage temperature co-efficient)not exceeding 20 ppm/ °C and an output voltage noise not exceeding 6 nVrms , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 11 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of  figures and letters : LT 1021  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *42 Voltage reference circuit with a reverse breakdown of 1,235 V ( ±4mV) or 2,5 V ( ± 20 mV), in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 5x6 mm or the diameter of which does not exceed 6 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *43 Bidirectional switch circuit of C-MOS technology , capable of switching analogue signals of -5 V and of +5 V, comprising 4 field-effect transistors (FETs), in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9x11 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SD 5401 CY or  other identification markings relating to devices complying with the abovementioned description 0 No L 381 /40 Official Journal of the European Communities 24. 12 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 *44 Modulator of bipolar technology, operating in the UHF band, for the conversion of audio and video signals , in a frequency range of 470 MHz or more but not exceeding 630 MHz, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 6x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ALP 101 CXA 1333 or  other identification markings relating to devices complying with the abovementioned description * 0 ex 8542 19 80 *45 Full-frame charge-coupled image sensor with single-phase clocking and not more than 1 048 576 photosensitive areas, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 223 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *46 Encoder/ decoder with pulse-code-modulation filters of C-MOS technology, capable of voice digitization and reconstruction at a speed of 64 Kbits/ s or more but not exceeding 2 048 Kbits / s , with a single power supply of 5 V, a power dissipation not exceeding 37 mW in operating mode and not exceeding 3 mW in power down mode and capable of automatically entrering in power down mode with clock stop , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 20 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 7508 B 7509 B or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *47 Programmable diode array, consisting of 14 individual diodes and a rectifier , of GaAs technology, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G010 16G011 or '  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 30 *50 12-bit analogue-to-digital converter of C-MOS technology, comprising a sample and hold amplifier having a dynamic performance of 0,5 MHz per second or more, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 34 mm, with not more than 24 connections and bearing: 24. 12 . 92 No L 381 /41Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 20 30  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : ADS 111 ADS 112 ADS 117 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 *40 Amplifier with an input power of 1 mW and an output power of 3,5 W at a frequency range of 890 MHz or more but not exceeding 915 MHz, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 5 x 15 x 34 mm, with not more than 6 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XHW 903 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 *50 Amplifier , operating with a supply voltage of 28 V , for frequencies of 1 625 MHz or more but not exceeding 1 645 MHz, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which db not exceed 27 x 96 mm, with not more than 6 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : STM 1645-30 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 80 00 *01 Dual field-effect transistor of N-MOS (including H-MOS) technology (Dual N/H-MOSFET), having a drain-to-source breakdown-voltage of 20 V or more, operating with a drain-current not exceeding 3,5 A and with a dissipation rate not exceeding 2 W, contained in a housing the exterior dimensions of which do not exceed 6x7 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures : 9956 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 *93 Opto-electronic circuit consisting of one or more light-emitting diodes (LEDs) and one photodiode with amplifier circuit and an integrated logic gate arrays circuit or one or more light-emitting diodes (LEDs) and of several photodiodes with amplifier circuit , contained in a plastic housing with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations ' of figures and letters : HC PL 2 400 HC PL 2730 or  other identification markings relating to devices complying with the abovementioned description 0 No L 381 /42 Official Journal of the European Communities 24 . 12 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8545 90 90 *01 Cell and battery carbon , in the form of rods , with a length of 34 mm or more but not exceeding 160 mm and a diameter not exceeding 12 mm 0 ex 8548 00 00 *91 Clock / calendar circuit , consisting of a lithium battery, a quartz oscillator and a monolithic integrated circuit of C-MOS technology comprising a programmable generator for periodic interruptions and square waves and a static random-access memory (S-RAM), the .whole contained in a housing the exterior dimensions of which do not exceed 18 x 34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1287 DS 1387 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8548 00 00 *92 Contact image sensor, comprising a row of 1 728 or more but not more than 2 050 photosensitive dots and a row of light-emitting diodes (LEDs), contained in a housing the exterior dimensions of which do not exceed 23 x 24 x 277 mm 0 ex 9002 11 00 . *40 Auto iris lens, with or without zoom function, fitted with one or more connection cable(s ), for use in the manufacture of charge-coupled image observation cameras ( a) 0 ex 9021 30 90 *21 Vascular protheses , neither woven nor knitted, of which the largest opening has an internal diameter not exceeding 6 mm 3,1 ex 9021 30 90 *29 Vascular prothese, neither woven nor knitted , of which the largest opening has an internal diameter of more than 6 mm but not exceeding 8 mm 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .